MEMORANDUM OPINION
                                        No. 04-10-00166-CV

                             Clifton S. RECKER, Jr. and Glenda Recker,
                                            Appellants

                                                   v.

             LA VERNIA INDEPENDENT SCHOOL DISTRICT and Wilson County,
                                   Appellees

                     From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 04-09-0413-CVW
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 9, 2011

DISMISSED FOR WANT OF PROSECUTION

           On November 23, 2010, appellants were informed that the brief they had filed flagrantly

violated Rule 38.1 of the Texas Rules of Appellate Procedure. Appellants were ordered to file an

amended brief no later than December 13, 2010. Appellants were cautioned that if the appellants

failed to file an amended brief by the deadline, this court could strike appellants’ brief, prohibit

the filing of another brief, and proceed as if appellants had failed to file a brief. TEX. R. APP. P.

38.9(a). Although appellants filed a copy of a letter addressed to appellees’ attorney in this court
                                                                                    04-10-00166-CV


on December 15, 2010, acknowledging the required filing of an amended brief, appellants failed

to file an amended brief by the given deadline.

       On January 5, 2011, this court issued an order striking the brief filed by the appellants on

November 22, 2010. TEX. R. APP. P. 38.9(a). Appellants were ordered to file an amended brief

in compliance with Rule 38.1 of the Texas Rules of Appellate Procedure, accompanied by a

motion containing a reasonable explanation for their failure to comply with this court’s prior

order, no later than January 18, 2011. This court’s order cautioned appellants that the failure to

meet this deadline would result in this appeal being dismissed for want of prosecution. TEX. R.

APP. P. 38.8(a)(1), 42.3(c). Appellants failed to file an amended brief or a motion by January 18,

2011. Accordingly, this appeal is dismissed for want of prosecution.

                                                   PER CURIAM




                                                  -2-